Exhibit 10(a)

ASSET PURCHASE AGREEMENT

Agreement entered into on June 6, 2005, by and between ALFA FINANCIAL
CORPORATION, an Alabama corporation (the “Seller”), and OFC SERVICING
CORPORATION, a Georgia corporation (the “Buyer”). The Buyer and the Seller are
referred to collectively as the “Parties.”

The Seller has conducted an equipment leasing business under the name OFC
Capital, a division of Alfa Financial Corporation, since on or about April 1,
2000.

This Agreement contemplates a transaction in which (a) the Buyer will purchase a
substantial part of the assets (and assume certain of the liabilities) of the
Seller related to such equipment leasing business (the “OFC Business”), and
(b) the parties will enter into certain other agreements related to the OFC
Business.

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

1. Definitions. In addition to other terms defined elsewhere in this Agreement,
the following terms shall have the following meanings.

“Accounting Arbitrator” has the meaning set forth in Section 2(c)(3)(C) below.

“Acquired Assets” means all right, title, and interest in and to the following
assets of the Seller: (a) the Finance Leases and all Finance Lease Equipment
associated therewith, (b) the Perfect Pay Agreements, (c) the Acquired
Receivables, (d) the usufruct in the Office Lease and all improvements,
fixtures, and fittings thereon, (e) the FF&E, (f) the Seller Intellectual
Property, goodwill associated therewith, licenses and sublicenses granted and
obtained with respect thereto, and rights thereunder, remedies against
infringements thereof, and rights to protection of interests therein under the
laws of all jurisdictions, (g) the Pre-Funded Leases and the Pending Leases,
(h) the Prepaid Expenses and Other Receivables, (i) Seller’s claims, deposits,
prepayments, refunds, causes of action, choses in action, rights of recovery,
rights of set off, and rights of recoupment (not including any such item
relating to the payment of Taxes) to the extent that each such item relates to a
Finance Lease, a Perfect Pay Agreement or a Pre-Funded Lease (the “Seller
Intangible Rights”), and (j) Seller’s books, records, ledgers, files, documents,
correspondence, lists, creative materials, advertising and promotional
materials, studies, reports, and other printed or written materials relating
exclusively to the other Acquired

 

1



--------------------------------------------------------------------------------

Assets identified in items (a) through (i) above, provided that Seller may
retain copies of all such materials. For the avoidance of doubt, the term
“Acquired Assets” does not include repossessed assets acquired by the Seller in
connection with the OFC Business, Excluded Leases, Previously Transferred
Leases, or any other Retained Assets.

“Acquired Receivables” means the Seller’s accounts receivable under the Finance
Leases and under the Perfect Pay Agreements.

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and reasonable attorneys’ fees and expenses.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to
(i) vote 10% or more of the capital stock having ordinary voting power for the
election of directors of such Person or (ii) direct or cause the direction of
the management and policies of such person whether by contract or otherwise.
Notwithstanding anything herein to the contrary, the Seller’s ownership of
equity of the Buyer’s parent corporation, MidCountry Financial Corp., shall be
disregarded for purposes of determining the Affiliates of each of the Buyer and
the Seller.

“Assumed Liabilities” means all obligations and Liabilities of the Seller of
whatever nature under and with respect to the Finance Leases, the Perfect Pay
Agreements, the Acquired Receivables, the Pre-Funded Leases, the Pending Leases,
the Office Lease, the Seller Intellectual Property, the Prepaid Expenses, the
Other Receivables, the FF&E and the Seller Intangible Rights; provided, however,
that the Assumed Liabilities shall not include (1) any Liability of the Seller
for Taxes for any period ending on or before the Closing Date, other than with
respect to sales Taxes as set forth in Section 2(h), (2) any Liability of the
Seller for the unpaid Taxes of any Person (other than the Seller) under Reg.
§1.1502-6 (or any similar provision of state, local, or foreign law), as a
transferee or successor, by contract, or otherwise, (3) any obligation of the
Seller to indemnify any Person by reason of the fact that such Person was a
director, officer, employee, or agent of the Seller or was serving at the
request of any the Seller as a partner, trustee, director, officer, employee, or
agent of another entity (whether such indemnification is for judgments, damages,
penalties, fines, costs, amounts paid in settlement, losses, expenses, or
otherwise and whether such indemnification is pursuant to any statute, charter
document, bylaw, agreement, or otherwise), (4) any Liability of the Seller for
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, except as expressly set forth in the Seller
Financing Documents, (5) any Liability or obligation of the Seller under this
Agreement, including the repurchase and indemnification obligations pursuant to
Section 5, or (6) any other Liability of the Seller not expressly covered in
this

 

2



--------------------------------------------------------------------------------

definition of Assumed Liabilities. For the avoidance of doubt, the Assumed
Liabilities include any and all recourse and repurchase obligations of the
Seller under the UNL Leases and the Perfect Pay Agreements, and the Seller’s
Liabilities associated with security deposits under the Finance Leases, Perfect
Pay Agreements and UNL Leases.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in the State of Georgia are authorized or required to close.

“Buyer Affiliate Regulatory Approvals” means (1) the approval of the Office of
Thrift Supervision for changes to the business plan of Buyer’s parent
corporation, MidCountry Financial Corp., necessitated by the transactions
contemplated hereby, and (2) the approval (either by affirmative approval or
non-objection) of the Office of Thrift Supervision and the Federal Deposit
Insurance Corporation for the notice of Buyer’s Affiliate, OFC Capital
Corporation, that it intends to engage in the equipment leasing business.

“Buyer Credits” means an amount equal to the sum of (1) the unapplied advanced
lease payments held by the Seller with respect to the Pending Leases as shown on
Schedule 1.5 as of the Closing Date, plus (2) the outstanding sales taxes due
from the lessees and borrowers under the Finance Leases and Perfect Pay
Agreements as of the Closing Date, plus (3) all funds held by the Seller as of
the Closing Date as collateral under the Perfect Pay Agreements, typically
referred to as “reserves” in the Perfect Pay Agreements, as shown on the Reserve
Listing, plus (4) all funds held by the Seller as of the Closing Date as
collateral for the Seller’s recourse obligations under the UNL Leases, as shown
on the Reserve Listing, plus (5) the total future funding obligations under
Finance Leases as reflected on Schedule 1.7.

“Closing” has the meaning set forth in Section 2(f) below.

“Closing Date” has the meaning set forth in Section 2(f) below.

“Closing Date Payment” has the meaning set forth in Section 2(c)(2) below.

“Conclusive Statement” has the meaning set forth in Section 2(c)(3)(C) below.

“Confidential Information” means any information concerning the Acquired Assets
and Assumed Liabilities that is not already generally available to the public.

“Confidentiality Agreement” means the Confidentiality Agreement between
MidCountry Financial Corp. and the Seller dated November 15, 2004.

“Contract Trial Balance” means a listing of the entire portfolio of Finance
Leases and Perfect Pay Agreements from the Classic Financial Systems, Inc.
Computerized Lease Accounting Solution Software, showing for each Finance Lease
and Perfect Pay Agreement

 

3



--------------------------------------------------------------------------------

the gross current contract receivable, gross noncurrent contract receivable,
unearned income, unguaranteed residual balance, unearned income for the
unguaranteed residual, security deposit and suspense balance. As an example, a
Contract Trial Balance listing all Finance Leases and Perfect Pay Agreements, as
well as all Excluded Leases, as of February 28, 2005 is attached hereto as
Schedule 1.1. The Contract Trial Balance that will be prepared as of the Closing
Date in accordance with Section 2(c)(3) will include all of the Finance Leases
and Perfect Pay Agreements, but will not include any Excluded Leases.

“Defaulted Receivable” means an Acquired Receivable related to either a Past Due
Lease or a VenCore Receivable as to which the applicable lessee or borrower:
(a) has failed to make scheduled monthly payments for a period of ninety
(90) days or more or (b) has become insolvent, admitted or shown an inability to
pay its debts as they mature, made an assignment for the benefit of creditors,
or instituted or has had instituted against it any proceeding under the federal
bankruptcy code or applicable receivership laws if such proceeding is not
withdrawn or dismissed within sixty (60) days.

“Disclosure Schedule” has the meaning set forth in Section 3 below.

“Excluded Leases” means (a) all of the Seller’s leases, installment sales
contracts, loans, notes and/or security agreements and rental contracts whose
payments owed to the Seller are now or have been during the term of the
applicable lease or note 90 days or more past due, (b) all of the Seller’s
leases, installment sales contracts, loans, notes and/or security agreements and
rental contracts where the applicable lessee or borrower has filed for
bankruptcy protection, (c) the NorVergence Leases, (d) each of Seller’s leases,
installment sales contracts, loans, notes and/or security agreements and rental
contracts that is the subject of a lawsuit to which the Seller is a party,
(e) the Previously Transferred Leases, and (f) the Hudson Machinery Leases.

“FF&E” means all furniture, fixtures and equipment that is both owned by the
Seller and used exclusively in the operation of the OFC Business at its offices
at 576 Colonial Park, Roswell, Georgia 30075. Schedule 1.2 hereto lists all FF&E
as of February 28, 2005.

“Finance Lease Equipment” means all equipment and other property now or
hereafter covered by a Finance Lease.

“Finance Leases” means all of the Seller’s leases, installment sales contracts,
loans, notes and/or security agreements and rental contracts (whether originated
by the Seller or acquired by the Seller after origination), including all
schedules, riders, addenda or supplements thereto, other than the Perfect Pay
Agreements, Pre-Funded Leases and Pending Leases and specifically excluding the
Excluded Leases; provided, however, that all of Seller’s UNL Leases with
Enterprise and Fisher-Anderson will be Finance Leases, regardless of whether
they would have otherwise been Excluded Leases pursuant to the definition of
that term set forth in this Agreement. For transactions involving master lease
agreements and schedules, the Finance Lease includes both the master lease
agreement and the relevant schedules.

 

4



--------------------------------------------------------------------------------

“Force Majeure” means acts of nature or acts of third parties that can be
neither anticipated nor controlled that prevent a Party from discharging its
obligations under this agreement.

“Hudson Machinery Leases” means all of the leases assumed by Seller under which
Hudson Machinery Corp. (predecessor to USM Corporation) is the original lessor.

“Inactive Master Agreements” means all of the Seller’s master leases,
installment sales contracts, loans, notes and/or security agreements and rental
contracts that are still in effect but under which there are not currently
outstanding leases, loans or amounts owed to the Seller.

“Intellectual Property” means (a) all trademarks, service marks, trade dress,
logos, trade names, and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (b) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (c) all mask
works and all applications, registrations, and renewals in connection therewith,
and (d) all other similar proprietary rights.

“Knowledge” of Seller means the actual knowledge of Robert E. Leas, Claudine
Aquillon, Lorraine Kirby, Alfred E. Schellhorn, Gordon T. Carter, Mike Rowell,
Ralph Forsythe and Bill Harper.

“Liability” means any debt, obligation or other liability (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due), including any liability for Taxes.

“Loss” means an amount equal to the outstanding Net Book Value of any Defaulted
Receivable, minus any Recoveries received with respect to such Defaulted
Receivable, plus the Buyer’s out-of-pocket expenses incurred in attempting to
collect such Defaulted Receivable pursuant to Section 5(b)(3).

“Net Book Value” means (a) with respect to each Acquired Receivable, as shown on
a Contract Trial Balance as of the applicable date, the outstanding aggregate
gross current and noncurrent contract receivables, , less the unearned income,
plus the unguaranteed residual, less the unearned income on the guaranteed
residual, and less the suspense balance, or (b) with respect to the FF&E,
$119,000 minus $6,700 per month beginning with March 2005 through and including
the month in which Closing occurs, and plus or minus the value net of
depreciation of any FF&E that is purchased or sold by the Seller between the
date hereof and Closing.

 

5



--------------------------------------------------------------------------------

“NorVergence Leases” means all of the leases assumed by Seller under which
NorVergence, Inc. is the original lessor.

“OFC” means OFC Capital, a division of Alfa Financial Corporation.

“Office Lease” means that certain Agreement of Lease dated January 25, 1999 by
and between Heide Lot, L.L.C. and OFC Capital Corporation, as amended by First
Amendment to Lease Agreement dated June 1, 1999, Second Amendment to Lease
Agreement dated December 10, 2001, and Second Amendment to Lease Agreement dated
May 18, 2005.

“Offline Residuals” means those items of equipment or other collateral in which
the Seller retains an interest despite having sold its interest in the
associated lease, installment sales contract or rental contract to a third
party.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Other Receivables” means the Seller’s receivables listed on Schedule 1.3.

“Past Due Leases” means collectively each Finance Lease and Perfect Pay
Agreement under which a payment owed to Seller is 30 days or more past due as of
the Closing Date or has ever been 30 days or more past due at any time prior to
the Closing Date, but under which no such payment has ever been 90 days or more
past due at any time prior to the Closing Date; provided, however, that the
Perfect Pay Agreements between the Seller and AXIS Capital, Inc. are not Past
Due Leases, even though they may have in the past been erroneously flagged as 30
or more days past due in the Seller’s system. Schedule 1.4 hereto lists all Past
Due Leases as of February 28, 2005.

“Pending Lease” means any lease agreement that has been entered into by the
Seller and a lessee that has not yet been finally accepted by the Seller and is,
therefore, not on a Contract Trial Balance. Schedule 1.5 hereto lists all
Pending Leases as of February 28, 2005.

“Perfect Pay Agreements” means all of the Seller’s loans, notes, sales
contracts, leases, rental contracts and security agreements with the Perfect Pay
Counterparties. For transactions involving master agreements and schedules, the
Perfect Pay Agreement includes both the master agreement and the relevant
schedules.

“Perfect Pay Counterparty” means each of the Persons listed on Schedule 1.6.

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
governmental entity or any department, agency, or political subdivision thereof,
or any other entity.

 

6



--------------------------------------------------------------------------------

“Pre-Funded Lease” means any lease transaction in which, as of the Closing Date,
the Seller has advanced partial funding of the full lease amount, with an
obligation to fund the remainder after the Closing Date, and the lessee has
entered into a lease therefor. Schedule 1.7 hereto lists all Pre-Funded Leases
as of February 28, 2005.

“Prepaid Expenses” means those expenses of Seller identified on Schedule 1.8.

“Previously Transferred Leases” means all leases, installment sales contracts,
loans, notes and/or security agreements and rental contracts that the Seller has
transferred to another Person before Closing but for which the Seller has
retained the servicing obligations.

“Purchase Price” has the meaning set forth in Section 2(c)(1) below.

“Recoveries” means all amounts received by Servicer with respect to Defaulted
Receivables, whether through repossession and sale of the related Finance Lease
Equipment or otherwise.

“Repurchase Price” means 100% of the Net Book Value of the Defaulted Receivable
as of the repurchase date, less any related security deposit amount, the related
Liability for which the Seller will assume.

“Reserve Listing” means a list of all funds held by the Seller as collateral
under the Perfect Pay Agreements, typically referred to as “reserves” in the
Perfect Pay Agreements, and all funds held by the Seller as collateral for the
Seller’s recourse obligations under the UNL Leases. Schedule 1.9 is a Reserve
Listing as of February 28, 2005, which the parties agree is an estimate; the
actual Reserve Listing prepared in accordance with Section 2(c)(3) will be
actual amounts as of the Closing Date.

“Resolution Period” has the meaning set forth in Section 2(c)(3)(B) below.

“Revised Settlement Statement” has the meaning set forth in Section 2(c)(3)(A)
below.

“Retained Assets” means all assets of the Seller that are not Acquired Assets,
including the Excluded Leases, the repossessed assets acquired by the Seller in
connection with the OFC Business, the Offline Residuals, and Seller’s reserves
associated with the Excluded Leases and the Finance Leases other than the UNL
Leases.

“Retained Liability” means any Liability of the Seller that is not an Assumed
Liability.

“Security Interest” means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic’s, materialmen’s, and similar
liens, (b) liens for Taxes not yet due and payable or for Taxes that the
taxpayer is contesting in good faith through

 

7



--------------------------------------------------------------------------------

appropriate proceedings, (c) purchase money liens and liens securing rental
payments under capital lease arrangements, and (d) other liens arising in the
Ordinary Course of Business and not incurred in connection with the borrowing of
money.

“Seller Financing Documents” means collectively the Loan and Security Agreement
to be entered into at the Closing between the Buyer and the Seller, the Term
Note to be executed and delivered at Closing by the Buyer, the Guaranty to be
executed and delivered at Closing by the Buyer’s parent corporation, MidCountry
Financial Corp., and the Pledge Agreement to be entered into at the Closing
between the Seller and MidCountry Financial Corp., each substantially in the
form of Exhibit A attached hereto, and all documents, certificates and
instruments referenced therein.

“Seller Intellectual Property” means all of the Intellectual Property owned or
licensed by the Seller and used exclusively in connection with the OFC Business
as listed in Schedule 1.10.

“Servicer” means the Buyer in its capacity as servicer or subservicer under the
Servicing Agreements.

“Servicing Agreement” means the Servicing Agreement between the Seller and the
Buyer to be entered into at the Closing, in substantially the form of Exhibit B
attached hereto.

“Settlement Statement” has the meaning set forth in Section 2(c)(2) below.

“Subservicing Agreement” means the Subservicing Agreement between the Seller and
the Buyer to be entered into at the Closing, in substantially the form of
Exhibit C attached hereto.

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, leasing, personal property, sales, use, transfer, registration
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Term Note” has the meaning set forth in Section 2(c)(2) below.

“Transferred Employees” means all of the Seller’s full-time, part-time and
temporary employees (employed by Seller’s Affiliate, Alfa Mutual Insurance
Company) who work exclusively in the OFC Business and are listed on Schedule
1.11.

“UNL Leases” means those Finance Leases that are under ultimate net loss
agreements. Schedule 1.12 lists all UNL Leases as of February 28, 2005.

 

8



--------------------------------------------------------------------------------

“Updated Schedules” has the meaning set forth in Section 2(c)(3)(A) below.

“Vehicle Leases” means those Finance Leases for which the collateral includes a
titled motor vehicle. Schedule 1.13 lists all Vehicle Leases as of February 28,
2005.

“VenCore Receivables” means the receivables due under the Master Loan and
Security Agreement between VenCore Solutions LLC and Seller, dated as of May 14,
2004, which is one of the Perfect Pay Agreements. Schedule 1.14 lists all
VenCore Receivables as of February 28, 2005.

2. Basic Transaction.

(a) Purchase and Sale of Assets. On and subject to the terms and conditions of
this Agreement, the Buyer agrees to purchase from the Seller, and the Seller
agrees to sell, transfer, convey, and deliver to the Buyer, all of the Acquired
Assets at the Closing for the consideration specified below in this Section 2.
The Seller will not sell to the Buyer, and the Buyer will not acquire, however,
any other asset of the Seller not included within the definition of Acquired
Assets.

(b) Assumption of Liabilities. On and subject to the terms and conditions of
this Agreement, the Buyer agrees to assume and become responsible for all of the
Assumed Liabilities at the Closing. The Buyer will not assume or have any
responsibility, however, with respect to any other obligation or Liability of
the Seller not included within the definition of Assumed Liabilities.

(c) Purchase Price.

(1) Determination of Purchase Price. In addition to assuming the Assumed
Liabilities, the Buyer agrees to pay to the Seller an amount (the “Purchase
Price”) equal to the sum of (A) 100% of the aggregate Net Book Value of all
Acquired Receivables as of close of business on the Closing Date, plus
(B) $1,000,000, plus (C) the Net Book Value of the FF&E as of the Closing Date,
plus (D) the amount of the Prepaid Expenses and the Other Receivables as of
close of business on the Closing Date, plus (E) the aggregate amount paid by the
Seller under the Pre-Funded Leases prior to Closing, less (F) the Buyer Credits
as of close of business on the Closing Date. The Purchase Price, plus the
interest described in Section 2(e), is payable as set forth below.

(2) Closing Date Payment. At the Closing, the Buyer shall pay to the Seller
$77,550,238.71 (the “Closing Date Payment”), which is the Purchase Price
computed as of February 28, 2005 as set forth on the settlement statement
attached hereto as Schedule 2 (the

 

9



--------------------------------------------------------------------------------

“Settlement Statement”). Such Closing Date Payment shall be paid by (i) the
Buyer delivering to the Seller a promissory note (the “Term Note”) in accordance
with the Seller Financing Documents in the principal amount of $75,755,929.52,
and (ii) the Buyer paying to the Seller the amount of $1,794,309.19 in cash.

(3) Post-Closing Adjustment. The Closing Date Payment shall be adjusted in
accordance with the following procedure:

(A) Not later than 20 days after the Closing Date, the Buyer will prepare and
deliver to the Seller updated schedules as follows, in each case as of the close
of business on the Closing Date (collectively, the “Updated Schedules”):

 

Schedule 1.1

    

Contract Trial Balance

Schedule 1.2

    

FF&E

Schedule 1.3

    

Other Receivables

Schedule 1.4

    

Past Due Leases

Schedule 1.5

    

Pending Leases

Schedule 1.7

    

Pre-Funded Leases

Schedule 1.8

    

Prepaid Expenses

Schedule 1.9

    

Reserve Listing

Schedule 1.12

    

UNL Leases

Schedule 1.13

    

Vehicle Leases

Schedule 1.14

    

VenCore Receivables

Schedule 5

    

Recourse Pool

The Updated Schedules will be accompanied by a revised Settlement Statement,
computing the Purchase Price as of close of business on the Closing Date (the
“Revised Settlement Statement”).

(B) After receipt of the Updated Schedules and Revised Settlement Statement, the
Seller will have 15 days to review the Updated Schedules and Revised Settlement
Statement. During such 15 day period, Buyer will, and will cause its
representatives to, make available to Seller and its representatives on a timely
basis all books, records and appropriate personnel to provide Seller and its
representatives with such information regarding the Updated Schedules and
Revised Settlement Statement as Seller and its representatives may reasonably
request. Unless Seller delivers written notice to Buyer setting forth the
specific items disputed by Seller on or prior to the 15th day after its receipt
of the Updated Schedules and Revised Settlement Statement, Seller will be deemed
to have accepted and agreed to the Updated Schedules and Revised Settlement
Statement and such agreement will be final and binding. If Seller so notifies
Buyer of its objections to the Updated Schedules and Revised Settlement
Statement, Buyer and Seller will, within 30 days following such notice (the
“Resolution Period”), attempt to resolve their differences.

 

10



--------------------------------------------------------------------------------

(C) If Buyer and Seller do not resolve all disputed items set forth in the
Updated Schedules and Revised Settlement Statement by the end of the Resolution
Period, then Buyer and Seller shall mutually select a public accounting firm
that is independent of each of Seller and Buyer (the “Accounting Arbitrator”) as
expeditiously as practicable, and all items remaining in dispute will be
submitted to the Accounting Arbitrator by the parties, in writing, within 30
days after the selection of the Accounting Arbitrator. The failure by either
Seller or Buyer to submit a statement regarding any items remaining in dispute
within such 30 day period shall be deemed a waiver by such party of its right to
do so. The Accounting Arbitrator shall act as an arbitrator to determine only
those items in dispute. All fees and expenses relating to the work, if any, to
be performed by the Accounting Arbitrator will be allocated between Buyer and
Seller in the same proportion that the aggregate amount of the disputed items so
submitted to the Accounting Arbitrator that is unsuccessfully disputed by each
such party (as finally determined by the Accounting Arbitrator) bears to the
total amount of such disputed items so submitted. The Accounting Arbitrator will
deliver to Buyer and Seller a written determination (such determination to
include a work sheet setting forth all material calculations used in arriving at
such determination) of the disputed items within 30 days of receipt of the
disputed items, which determination will be final, binding and conclusive. The
final, binding and conclusive Updated Schedules and Revised Settlement
Statement, which either are agreed upon by Seller and Buyer or are delivered by
the Accounting Arbitrator in accordance with this Section 2(c)(3), will be the
“Conclusive Statement.”

(D) If the Purchase Price as of close of business on the Closing Date as
indicated on the Conclusive Statement exceeds the Closing Date Payment, then
within three Business Days after the parties obtain the Conclusive Statement,
the Buyer shall pay such excess to the Seller by (i) executing and delivering to
the Seller an additional Term Note with a principal amount equal to ninety-five
percent (95%) of the amount by which the Net Book Value of the Acquired
Receivables on the Conclusive Statement exceeds such Net Book Value on the
Settlement Statement, and (ii) paying the remainder of such excess to the Seller
in cash. At the same time, the Buyer shall also pay to the Seller the interest
required by Section 2(e).

(E) If the Closing Date Payment exceeds the Purchase Price as of close of
business on the Closing Date as indicated on the Conclusive Statement, then
within three Business Days after the parties obtain the Conclusive Statement,
the Seller shall pay such excess to the Buyer by (i) accepting from the Buyer an
additional Term Note with a principal amount equal to ninety-five percent
(95%) of the amount by which the Net Book Value of the Acquired Receivables on
the Settlement Statement exceeds such Net Book Value on the Conclusive
Statement, and (ii) paying the remainder of such excess to the Buyer in cash. At
the same time, the Seller shall also pay to the Buyer the interest required by
Section 2(e).

(F) Any excess amount paid by the Buyer or the Seller in accordance with
Section 2(c)(3)(D) or 2(C)(3)(E) shall be treated as an adjustment to the
Purchase Price for all Tax purposes by the Seller and the Buyer.

 

11



--------------------------------------------------------------------------------

(d) Seller Financing. In accordance with the provisions of Section 2.3(c), the
Seller shall finance a portion of the Purchase Price equal to 95% of the Net
Book Value of the Acquired Receivables, on the terms set forth in the Seller
Financing Documents.

(e) Interest Due; Cash Payments. The full amount of any excess paid by either
the Buyer pursuant to Section 2(c)(3)(D) or the Seller pursuant to
Section 2(c)(3)(E) shall bear interest at the annual rate of 3.75% (computed on
the basis of a 360-day year) for the number of days from and including the
Closing Date, through and including the date of payment. Each payment of cash
required under this Agreement shall be paid in U.S. dollars by means of a wire
transfer of immediately available funds.

(f) The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Womble Carlyle Sandridge &
Rice PLLC in Atlanta, Georgia, on the last Business Day of the first month in
which all conditions set forth in Section 7 (other than conditions with respect
to actions the respective Parties will take at the Closing itself) have been
satisfied or waived, or such other date as may be determined by mutual agreement
of the Parties (the “Closing Date”).

(g) Deliveries at the Closing. At the Closing,

(1) the Seller will deliver to the Buyer the various certificates, instruments,
and documents referred to in Section 7(a) below;

(2) the Buyer will deliver to the Seller the various certificates, instruments,
and documents referred to in Section 7(b) below;

(3) the Seller will execute, acknowledge (if appropriate), and deliver to the
Buyer:

(A) an Assignment and Assumption Agreement for the Finance Leases and associated
Finance Lease Equipment, the Perfect Pay Agreements, and the Pre-Funded Leases,
the Pending Leases, the Prepaid Expenses, the Other Receivables and the Seller
Intangible Rights, substantially in the form of Exhibit D hereto (the
“Assignment and Assumption Agreement”), together with the sole executed original
chattel paper for each Finance Lease, Perfect Pay Agreement, Pre-Funded Lease
and Pending Lease.

(B) an Assignment of Office Lease, Consent to Assignment of Office Lease,
Landlord Estoppel and Tenant Estoppel substantially in the forms of Exhibits E-1
through E-4 hereto (the “Office Lease Assignment”),

(C) a Bill of Sale of the FF&E substantially in the form of Exhibit F hereto
(the “Bill of Sale”),

 

12



--------------------------------------------------------------------------------

(D) a Deed of Trademark Assignment, substantially in the form of Exhibit G
hereto,

(E) an Assignment of License Agreement, a Consent to Assignment of License
Agreement, End-User Estoppel and Vendor Estoppel for the Classic Lease
Accounting Solutions Software substantially in the form of Exhibits H-1 though
H—4 hereto (the “Software License Assignment”),

(F) the Servicing Agreement,

(G) the Subservicing Agreement,

(H) the Seller Financing Documents, and

(I) such other instruments necessary or appropriate to effect the transactions
contemplated hereby as the Buyer and its counsel may reasonably request;

(4) the Buyer will execute, acknowledge (if appropriate), and deliver to the
Seller:

(A) the Assignment and Assumption Agreement,

(B) the Office Lease Assignment,

(CD) the Bill of Sale,

(D) the Software License Assignment,

(E) the Servicing Agreement,

(F) the Subservicing Agreement,

(G) the Seller Financing Documents,

(H) the Closing Date Payment, and

(I) such other instruments necessary or appropriate to effect the transactions
contemplated hereby as the Seller and its counsel may reasonably request.

(h) Sales Taxes. The Buyer will be responsible for and will remit all sales Tax
related to the Finance Leases prior to the Closing Date to the extent that the
Seller’s accounts receivable for sales Taxes are part of the Acquired
Receivables and to the extent the Buyer receives a Buyer Credit for the amount
of all such Taxes at the Closing.

 

13



--------------------------------------------------------------------------------

(i) UCC Filings. Seller hereby gives the Buyer a limited power of attorney for a
period of 90 days after the Closing Date to prepare, make ready for filing and
file a UCC Financing Statement Amendment (a “UCC-3”) in order to show the Buyer
as the secured party for each item of Finance Lease Equipment in each
jurisdiction in which a UCC Financing Statement (a “UCC-1”) has been filed. The
Buyer shall be responsible for all expenses associated with preparing and filing
a UCC-3 for each item of Finance Lease Equipment, and the Seller shall pay or
reimburse the Buyer for the filing fees.

(j) Insurance Coverage for the Finance Lease Equipment. If the Buyer in good
faith establishes that any item of Finance Lease Equipment is not insured by the
lessee as required under the associated Finance Lease, the Buyer shall have the
right to require the Seller to repurchase the affected Finance Lease for the
Repurchase Price for a period of 45 days after the Closing Date.

(k) Allocation. The Parties agree to allocate the Purchase Price (and all other
capitalizable costs) among the Acquired Assets for all purposes (including
financial accounting and tax purposes) in accordance with a schedule mutually
determined by the Parties prior to the Closing.

(l) OFC Capital Corporation. On or before the Closing Date, the Buyer shall have
the right to designate its Affiliate, OFC Capital Corporation (“OFC Capital”),
as the party to which the Pre-Funded Leases, the Office Lease and the FF&E are
to be transferred and assigned, in which case OFC Capital shall be the party to
execute, acknowledge and deliver to the Seller the Finance Lease Assignment
(with respect to the Pre-Funded Leases), the Office Lease Assignment and the
Bill of Sale; provided, however, that such a designation of OFC Capital shall
not relieve the Buyer of any of its obligations to the Seller hereunder.

3. Representations and Warranties of the Seller. The Seller represents and
warrants to the Buyer that the statements contained in this Section 3 are
correct and complete as of the date of this Agreement and will be true and
correct as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Section 3)
(except for any representation or warranty that specifically relates to an
earlier date), except as set forth in the disclosure schedule accompanying this
Agreement and initialed by the Parties (the “Disclosure Schedule”). The
Disclosure Schedule will be arranged in paragraphs corresponding to the lettered
and numbered paragraphs contained in this Section 3.

(a) Organization of the Seller. The Seller is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Alabama.

(b) Authorization of Transaction. The Seller has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. Without limiting the
generality of the foregoing, the board of directors of the Seller has duly
authorized the execution, delivery, and performance of this Agreement by the

 

14



--------------------------------------------------------------------------------

Seller. This Agreement constitutes the valid and legally binding obligation of
the Seller, enforceable in accordance with its terms and conditions, except as
such enforcement may be affected by bankruptcy and similar laws affecting
creditors’ rights generally.

(c) Noncontravention. Subject to those consents listed in Section 3(c) of the
Disclosure Schedule, neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Section 2 above), will (1) violate
any law, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
the Seller is subject or any provision of the articles of incorporation or
bylaws of the Seller or (2) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any of the
Finance Leases or any other agreement, contract, lease, license, instrument, or
other arrangement to which the Seller is a party or by which it is bound or to
which any of the Acquired Assets is subject (or result in the imposition of any
Security Interest upon any of the Acquired Assets). The Seller is not required
to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order for the
Parties to consummate the transactions contemplated by this Agreement (including
the assignments and assumptions referred to in Section 2 above).

(d) Brokers’ Fees. The Seller has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Buyer could become liable or
obligated.

(e) Title to Assets. The Seller has good and marketable title to, a leasehold
interest in or a perfected security interest in all of the Acquired Assets. To
the extent the Seller owns Acquired Assets, such ownership is free and clear of
any Security Interest or restriction on transfer.

(f) Legal Compliance. The Seller has complied in all material respects with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of federal, state,
local, and foreign governments (and all agencies thereof) with respect to the
Acquired Assets, and no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, demand, or notice has been filed or commenced, or to
the Knowledge of Seller, threatened against Seller alleging any failure so to
comply.

(g) Finance Leases.

(1) The Seller has made available to the Buyer copies of all forms of leases
currently used by the Seller for leases originated by the Seller.

(2) The Contract Trial Balance attached hereto as Schedule 1.1 includes all the
Finance Leases as of February 28, 2005.

 

15



--------------------------------------------------------------------------------

(3) Title to each Finance Lease is vested in the Seller and each Finance Lease
is free of liens, claims or encumbrances created by, through or under the
Seller; and Seller’s assignment of the Finance Leases to the Buyer pursuant to
this Agreement and to the Finance Lease Assignment transfers the Finance Leases
to Buyer free of liens, claims or encumbrances created by, through or under the
Seller;

(4) All Finance Lease Equipment is owned by the Seller free and clear of all
liens, claims or encumbrances (except for the rights of the lessee pursuant to
the applicable Finance Lease) or Seller has perfected security interests in all
such Finance Lease Equipment; all such rights will be validly assigned and
transferred by the Seller to the Buyer pursuant to this Agreement and the
Finance Lease Assignment; the Seller has filed a financing statement with the
appropriate governmental entity or entities in each jurisdiction where such
filing is required;

(5) The Seller has not executed any other currently effective document, other
than this Agreement, assigning or otherwise transferring to any other Person any
interest in and to the Finance Leases or any rights thereunder or amounts due
thereunder, or in and to any item of the Finance Lease Equipment or any other
collateral for the Finance Leases;

(6) The lease payments due under the Finance Leases represent obligations
properly owing to the Seller at the time and in the amounts set forth in the
Contract Trial Balance as of February 28, 2005, and are free of any dispute, set
off, right of rescission, counterclaim or defense;

(7) The Buyer will be provided at the Closing with the sole executed original
chattel paper of the actual lease or financing agreement forming part of each of
the Finance Leases; no duplicate or multiple originals of any lease, master
lease, master lease schedule or financing agreement constituting part of the
Finance Leases have been executed by the Seller or other lessor or secured
party, the lessee having been provided with a photocopy only of such documents;

(8) The Seller has made available or will make available to the Buyer the
executed originals (to the extent available) of all other documents forming part
of each Finance Lease, and the entire agreement between the Seller and the
lessee covering or related to the Finance Lease Equipment (and the lease or sale
thereof) is contained in the applicable Finance Lease;

(9) The Seller has not received any prepaid monies on account of any Finance
Lease which it will not turn over to the Buyer at the Closing;

 

16



--------------------------------------------------------------------------------

(10) No outstanding lease payment owed to the Seller by a lessee under any
Finance Lease is 90 days or more past-due and there exists under the Finance
Leases no default or event (other than a failure to pay) which with the giving
of notice or lapse of time or both would constitute such an event of default; in
addition, (A) no lessee of any Finance Lease has filed or, to the Knowledge of
the Seller, is contemplating filing for bankruptcy protection and (B) no party
to any of the Finance Leases has filed or, to the Knowledge of the Seller, is
contemplating filing a lawsuit against the Seller involving the relevant Finance
Lease;

(11) As to any item of Finance Lease Equipment which is subject to title
registration laws, such item has been properly titled and registered in
accordance with the laws of the state where such Finance Lease Equipment is
located (or, with respect to mobile equipment, from which its operations are
based) and the Seller is shown on such title and registration as the registered
owner, or in the case of the Finance Leases under which vehicles are leased, as
the first priority lienholder;

(12) The Seller is duly qualified to do business as a foreign business entity in
each jurisdiction where the failure to be so qualified would have a material
adverse effect on the Buyer’s ability to enforce its rights with respect to any
Finance Lease; and the Seller further has in full force and effect all filings,
permits and other qualifications required in connection with the Seller’s
entrance into or enforcement of such Finance Lease, except where the failure to
qualify or have in effect such filings, permits and qualifications will not
materially adversely affect the Buyer’s ability to enforce the Finance Lease;

(13) The Seller has made available (or will make available at the Closing) to
the Buyer all material credit (including payment histories) and other
information received by the Seller with respect to each Finance Lease, the
related lessee, any guarantor thereof and the subject transaction generally, and
there are not any material inaccuracies or omissions therein;

(14) The documents comprising the Finance Leases comply in all material respects
with all applicable laws, rules and regulations (including, without limitation,
fair credit, billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and are enforceable against the Seller in
accordance with their respective terms, except as such enforcement may be
affected by bankruptcy and similar laws affecting creditors’ rights generally;
each such document has been duly executed by the Seller if it required such
execution, and duly authorized (based solely on the Seller’s review of
authorization documents provided to it by the lessee), executed to the extent
such execution was required, and delivered by the other parties thereto and the
amounts and number of the payments set forth therein are true and correct; the
Seller is not in default under or in violation of any obligations to be
performed by it under any of the Finance Leases, nor, subject to those consents
listed in Section 3(c) of the Disclosure Schedule, does any condition exist
which, upon the giving of notice, the lapse of time, or both would constitute
such a default by the Seller;

 

17



--------------------------------------------------------------------------------

(15) To the Seller’s Knowledge, each applicable item of Finance Lease Equipment
has been accepted by the lessee for all purposes of the lease or financing
agreement forming part of the Finance Leases and is, to the Seller’s Knowledge,
in the possession of the lessee at the location set forth in the applicable
Finance Lease; the description of each applicable item of Finance Lease
Equipment contained in the Finance Leases is true and accurate in all material
respects, and to the Knowledge of Seller, there is not any material casualty to
or loss of any item of the Finance Lease Equipment;

(16) The relevant transaction with respect to each Finance Lease was consummated
in all material respects in accordance with all laws binding upon the Seller
and, to the Knowledge of Seller, binding upon the lessee; and

(17) No outstanding lease payment owed to the Seller by a lessee under a Finance
Lease is currently 90 days or more past due; no Finance Lease has had a lease
payment owed to the Seller by the lessee thereunder become 90 days or more past
due during the time that Seller has performed the servicing on such Finance
Lease, nor to the Seller’s Knowledge, during any time since its inception during
which the Seller did not perform the servicing.

(18) Except with respect to the Past Due Leases, (A) no outstanding lease
payment owed to the Seller by a lessee under a Finance Lease is currently 30
days or more past due, and (B) no Finance Lease has had a lease payment owed to
the Seller by the lessee thereunder become 30 days or more past due during the
time that the Seller has performed the servicing on such Finance Lease, nor to
the Seller’s Knowledge, during any time since its inception during which the
Seller did not perform the servicing.

(h) Perfect Pay Agreements.

(1) The Seller has made available to the Buyer (or will make available to the
Buyer before Closing) copies of all of the Perfect Pay Agreements, together with
all modifications, amendments and riders thereto.

(2) The Contract Trial Balance attached hereto as Schedule 1.1 includes all the
Perfect Pay Agreements as of February 28, 2005.

(3) Title to each Perfect Pay Agreement is vested in the Seller and each Perfect
Pay Agreement is free of liens, claims or encumbrances created by, through or
under the Seller or Seller has a perfected security interest in each Perfect Pay

 

18



--------------------------------------------------------------------------------

Agreement; and Seller’s assignment of the Perfect Pay Agreements to the Buyer
pursuant to this Agreement and to the Finance Lease Assignment transfers the
Perfect Pay Agreements to the Buyer free of liens, claims or encumbrances
created by, through or under the Seller;

(4) The Seller has not executed any other currently effective document, other
than this Agreement, assigning or otherwise transferring to any other Person any
interest in and to the Perfect Pay Agreements or any rights thereunder or
amounts due thereunder, or in and to any collateral for the Perfect Pay
Agreements;

(5) The Buyer will be provided at the Closing with the executed original of each
Perfect Pay Agreement and all term sheets given in connection therewith;

(6) The Seller has not received any prepaid monies on account of any Perfect Pay
Agreement which it will not turn over to the Buyer at the Closing;

(7) No outstanding lease payment owed to the Seller by a borrower or lessee
under any Perfect Pay Agreement is 90 days or more past-due and there exists
under the Perfect Pay Agreements no default or event (other than a failure to
pay) which with the giving of notice or lapse of time or both would constitute
such an event of default; in addition, (A) no borrower or lessee under any of
the Perfect Pay Agreements has filed or, to the Knowledge of the Seller, is
contemplating filing for bankruptcy protection and (B) no party to any of the
Perfect Pay Agreements has filed or, to the Knowledge of the Seller, is
contemplating filing a lawsuit against the Seller involving the relevant Perfect
Pay Agreement;

(8) The Seller has made available (or will make available at the Closing) to the
Buyer all material credit (including payment histories) and other information
received by the Seller with respect to each Perfect Pay Counterparty under each
Perfect Pay Agreement, and there are not any material inaccuracies or omissions
therein;

(9) The documents comprising the Perfect Pay Agreements comply in all material
respects with all applicable laws, rules and regulations (including, without
limitation, fair credit, billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and are enforceable
against the Seller in accordance with their respective terms, except as such
enforcement may be affected by bankruptcy and similar laws affecting creditors’
rights generally; each such document is genuine and has been duly executed by
the Seller if it required such execution, and duly authorized (based solely on
the Seller’s review of authorization documents provided to it by the lessee),
executed to the extent such execution was required, and delivered by the other
parties thereto and the amounts and number of the payments set forth therein are
true and correct; the Seller is not in default under or in violation of any
obligations to be performed by it under any of the Perfect Pay Agreements, nor,
subject to those consents listed in Section 3(c) of the Disclosure Schedule,
does any condition exist which, upon the giving of notice, the lapse of time, or
both would constitute such a default by the Seller; and

 

19



--------------------------------------------------------------------------------

(10) The relevant transaction with respect to each Perfect Pay Agreement was
consummated in all material respects in accordance with all laws binding upon
the Seller and, to the Seller’s Knowledge, binding upon the Perfect Pay
Counterparty.

(11) There are no obligations on Seller to make additional funding under the
Perfect Pay Agreements after the date of this Agreement.

(i) Office Lease. The Seller has delivered to the Buyer a correct and complete
copy of the Office Lease (as amended to date). With respect to the Office Lease:

(1) the Office Lease is a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be affected by bankruptcy and similar laws affecting
creditors’ rights generally;

(2) Seller is not, and to the Knowledge of Seller no other party to the Office
Lease is, in breach or default, and to the Knowledge of Seller no event has
occurred which, with notice or lapse of time, would constitute a breach or
default or permit termination, modification, or acceleration thereunder;

(3) other than pursuant to the Office Lease Assignment, the Seller has not
assigned, transferred, conveyed, mortgaged, or encumbered any interest in the
usufruct; and

(4) the Office Lease facilities are supplied with utilities and other services
necessary for the operation of said facilities as currently being operated.

(j) Intellectual Property.

(1) The Seller owns or has the right to use pursuant to license, sublicense,
agreement, or permission the Seller Intellectual Property. Subject to those
consents listed in Section 3(c) of the Disclosure Schedule, each item of the
Seller Intellectual Property used by the Seller immediately prior to the Closing
hereunder will be owned or available for use by the Buyer on identical terms and
conditions immediately subsequent to the Closing hereunder. The Seller has taken
all necessary and desirable action to maintain and protect each item of the
Seller Intellectual Property.

(2) To the Knowledge of Seller, the Seller has not interfered with, infringed
upon, misappropriated, or otherwise come into conflict with any Intellectual
Property rights of third parties with respect to the Seller Intellectual
Property, and the Seller has never received any charge, complaint, claim,
demand, or notice alleging any such

 

20



--------------------------------------------------------------------------------

interference, infringement, misappropriation, or violation (including any claim
that the Seller must license or refrain from using any intellectual property
rights of any third party). To the Knowledge of the Seller, no third party has
interfered with, infringed upon, misappropriated, or otherwise come into
conflict with the Seller Intellectual Property.

(3) Section 3(j) of the Disclosure Schedule identifies each registration which
has been issued to the Seller with respect to any of the Seller Intellectual
Property, identifies each pending application for registration which the Seller
has made with respect to any of the Seller Intellectual Property, and identifies
each license, agreement, or other permission which the Seller has granted to any
third party with respect to any of the Seller Intellectual Property (together
with any exceptions). The Seller has delivered to the Buyer correct and complete
copies of all such registrations, applications, licenses, agreements, and
permissions (as amended to date) and has made available to the Buyer correct and
complete copies of all other written documentation evidencing ownership and
prosecution (if applicable) of each such item. Section 3(j) of the Disclosure
Schedule also identifies each trade name or unregistered trademark used by the
Seller in connection with the OFC Business. With respect to each item of the
Seller Intellectual Property that is owned by the Seller:

(A) the Seller possesses all right, title, and interest in and to the item, free
and clear of any Security Interest, license, or other restriction;

(B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;

(C) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or to the Knowledge of Seller is threatened which
challenges the legality, validity, enforceability, use, or ownership of the
item; and

(D) the Seller has not ever agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item.

(4) Section 3(j) of the Disclosure Schedule identifies each item of the Seller
Intellectual Property that any third party owns and that the Seller uses
pursuant to license, sublicense, agreement, or permission. The Seller has
delivered to the Buyer correct and complete copies of all such licenses,
sublicenses, agreements, and permissions (as amended to date). With respect to
each item of Seller Intellectual Property that is not owned by the Seller:

 

21



--------------------------------------------------------------------------------

(A) the license, sublicense, agreement, or permission covering the item is a
legal, valid and binding obligation of the Seller, enforceable against the
Seller in accordance with its terms, except as enforceability may be affected by
bankruptcy and similar laws affecting creditors’ rights generally;

(B) the Seller is not, and to the Knowledge of the Seller no other party to the
license, sublicense, agreement, or permission is, in breach or default, and to
the Seller’s Knowledge no event has occurred which with notice or lapse of time
would constitute a breach or default or permit termination, modification, or
acceleration thereunder;

(C) the Seller has not, and to the Knowledge of the Seller, no other party to
the license, sublicense, agreement, or permission has repudiated any provision
thereof;

(D) the underlying item of Intellectual Property is not subject to any
outstanding injunction, judgment, order, decree, ruling, or charge by or through
the Seller;

(E) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or to the Knowledge of the Seller is threatened
which challenges the legality, validity, or enforceability of the underlying
item of Seller Intellectual Property; and

(F) the Seller has not granted any sublicense or similar right with respect to
the license, sublicense, agreement, or permission.

(5) To the Knowledge of the Seller, the Seller has not interfered with,
infringed upon, misappropriated, or otherwise come into conflict with, any
Intellectual Property rights of third parties as a result of the operation of
the OFC Business as presently conducted.

(k) Notes and Accounts Receivable. All of the Acquired Receivables are reflected
properly on the Seller’s books and records and are valid receivables and are
subject to no setoffs or counterclaims.

(l) Litigation. Section 3(l) of the Disclosure Schedule sets forth each instance
in which the Seller (1) is subject to any outstanding injunction, judgment,
order, decree, ruling, or charge with respect to the OFC Business, or (2) is a
party or to the Knowledge of the Seller is threatened to be made a party to any
action, suit, proceeding, hearing, or investigation of, in, or before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator with respect to the OFC Business.
None of the actions, suits, proceedings, hearings, and investigations set forth
in Section 3(l) of the Disclosure Schedule is reasonably likely to have any
material adverse effect on the Buyer’s ability to collect the Acquired
Receivables.

 

22



--------------------------------------------------------------------------------

(m) Product Warranty. No item of the Finance Lease Equipment is subject to any
guaranty, warranty, or other indemnity granted by the Seller beyond the
applicable terms and conditions of the Finance Lease.

(n) Product Liability. Except as set forth in Section 3(l) of the Disclosure
Schedule, there are no pending, nor to the Seller’s Knowledge any threatened,
actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, or demands against the Seller arising out of any injury to individuals
or property as a result of the ownership, possession, or use of any product
sold, leased, or delivered by the Seller under a Finance Lease.

(o) Employees. There are no employee grievances, claims of unfair labor
practices, claims under the Americans with Disabilities Act of 1990 or other
employment-related claims currently pending, or to the Seller’s Knowledge
threatened, against the Seller by a Transferred Employee.

(p) Bulk Transfer Laws. The Seller does not need to comply with the provisions
of any bulk transfer laws in any jurisdiction in connection with the transaction
contemplated by this Agreement.

(q) Contract Trial Balance. The information about the Finance Leases and Perfect
Pay Agreements set forth in the Contract Trial Balance as of February 28, 2005
is true and correct in all material respects.

4. Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Seller that the statements contained in this Section 4 are
correct and complete as of the date of this Agreement and will be true and
correct as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Section 4)
(except for any representation or warranty that specifically relates to an
earlier date).

(a) Organization of the Buyer. The Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Georgia.

(b) Authorization of Transaction. The Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. Without limiting the
generality of the foregoing, the board of directors of the Buyer has duly
authorized the execution, delivery, and performance of this Agreement by the
Buyer. This Agreement constitutes the valid and legally binding obligation of
the Buyer, enforceable in accordance with its terms and conditions, except as
such enforcement may be affected by bankruptcy and similar laws affecting
creditors’ rights generally.

 

23



--------------------------------------------------------------------------------

(c) Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Section 2 above), will (1) violate
any law, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
the Buyer is subject or any provision of its articles of incorporation or
bylaws, or (2) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement,
contract, lease, license, instrument, or other arrangement to which the Buyer is
a party or by which it is bound or to which any of its assets is subject. Except
for the Buyer Affiliate Regulatory Approvals, neither the Buyer nor any of its
Affiliates is required to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any government or governmental agency
in order for the Parties to consummate the transactions contemplated by this
Agreement (including the assignments and assumptions referred to in Section 2
above).

(d) Brokers’ Fees. The Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Seller could become liable or
obligated.

(e) Permits. Buyer will have on the Closing Date all franchises, approvals,
permits, licenses, orders, registrations, certificates, variances, and similar
rights obtained from governments and governmental agencies necessary to conduct
the OFC Business as presently conducted.

5. Repurchase and Indemnification.

(a) Seller’s Repurchase Obligation.

(1) If any representation or warranty by the Seller in Section 3(e), 3(f), 3(g)
or 3(h) hereof proves to have been incorrect or misleading in any material
respect when made or deemed to have been made, which adversely affects any
Finance Lease, Perfect Pay Agreement or Finance Lease Equipment, the Seller
shall have 30 days from the date the Seller receives notice pursuant to
Section 10(h) specifying the breach to cure its breach. If the Seller fails to
cure within 30 days, the Buyer will have the right to require the Seller to
repurchase the affected Finance Leases and Perfect Pay Agreements upon ten
(10) days notice for an amount equal to the Repurchase Price of the affected
Finance Leases and Perfect Pay Agreements (plus any applicable taxes), whereupon
Buyer shall assign to the Seller the Buyer’s interest in the affected Finance
Leases and Perfect Pay Agreements and the related Finance Lease Equipment
without warranty other than against liens or encumbrances of Persons claiming
by, through or under the Buyer (other than those of the related lessees or
resulting from a failure of performance of another party’s obligations under the
affected Finance Leases and Perfect Pay

 

24



--------------------------------------------------------------------------------

Agreements). The repurchased Finance Leases and Perfect Pay Agreements shall
thereafter be “Alfa Leases” under the terms of the Servicing Agreement, and the
Buyer shall be obligated to service such repurchased Finance Leases and Perfect
Pay Agreements according to the terms of the Servicing Agreement.
Notwithstanding the foregoing, Seller may, at its sole option, elect not to
repurchase the affected Finance Leases or Perfect Pay Agreements, in which event
the Seller would pay to the Buyer the Repurchase Price of the affected Finance
Leases and Perfect Pay Agreements and the Buyer would retain the affected
Finance Leases but thereafter forward to the Seller any payments the Buyer
receives from the lessee or any other party under such affected Finance Leases
and Perfect Pay Agreements.

The Seller acknowledges and agrees that its obligations under this Section 5(a)
will not be affected by any commercially reasonable modification or extension of
or waiver relating to the Finance Leases or Perfect Pay Agreements, any release
of a guarantor of or collateral for the Finance Leases or Perfect Pay Agreements
or any other commercially reasonable actions the Buyer may take in administering
or enforcing the Finance Leases or Perfect Pay Agreements.

(2) The Buyer shall notify the Seller within (30) days after the Closing Date of
any Finance Lease or Perfect Pay Agreement which was an Excluded Lease as of the
Closing Date, and the Seller shall repurchase such Finance Lease or Perfect Pay
Agreement at its then-applicable Net Book Value within ten (10) days after
receipt of such notice. Any such repurchased Finance Lease or Perfect Pay
Agreement shall thereafter be an “Alfa Lease” under the Servicing Agreement, and
the Buyer shall be obligated to service such repurchased Finance Leases and
Perfect Pay Agreements according to the terms of the Servicing Agreement.

(b) Indemnification Provisions for Benefit of the Buyer.

(1) In the event the Seller breaches (or in the event any third party alleges
facts that, if true, would mean the Seller has breached) any of its
representations, warranties, or covenants contained in this Agreement, other
than those representations and warranties contained in Sections 3(e), 3(f), 3(g)
and 3(h), and provided that the Buyer, promptly after learning of such breach,
makes a written claim for indemnification against the Seller pursuant to
Section 10(h) below (specifying the breach in reasonable detail) within five
(5) years after the Closing Date and the Seller fails to cure such breach within
30 days after the Seller’s receipt of such written claim for indemnification,
then the Seller agrees to indemnify the Buyer from and against the entirety of
any Adverse Consequences the Buyer may suffer through and after the date of the
claim for indemnification resulting from, arising out of, relating to, in the
nature of, or caused by the breach (or the alleged breach).

 

25



--------------------------------------------------------------------------------

(2) The Seller agrees to indemnify the Buyer from and against the entirety of
any Adverse Consequences the Buyer may suffer resulting from, arising out of,
relating to, in the nature of, or caused by any Retained Liability (including
any Liability of the Seller that becomes a Liability of the Buyer under any bulk
transfer law of any jurisdiction, under any common law doctrine of de facto
merger or successor liability, under any transferee liability rules resulting
from the failure of the Seller to pay any Taxes, or otherwise by operation of
law).

(3) In addition to the indemnification provided for in (1) and (2) of this
Section 5(b), the Seller agrees to indemnify the Buyer for any Loss the Buyer
may incur with respect to a Past Due Lease or a VenCore Receivable that becomes
a Defaulted Receivable, provided that the aggregate of all such Losses shall not
exceed an amount equal to the sum of (i) 15% of the aggregate Net Book Value of
the Past Due Leases as of the Closing Date, and (ii) 35% of the aggregate Net
Book Value of the VenCore Receivables as of the Closing Date (the “Recourse
Pool”). Schedule 5 shows the amount of the Recourse Pool as of February 28,
2005, and such schedule will be updated in accordance with Section 2(c)(3)(A).
In the event that a Past Due Lease or a VenCore Receivable becomes a Defaulted
Receivable, the Buyer shall, within 30 days thereafter, notify the Seller and
propose a plan for seeking Recovery under such Defaulted Receivable. The Seller
shall then have 15 days in which to request changes to such proposed plan, after
which the Buyer shall use its best efforts to implement promptly the plan as it
may have been modified by the Seller, and such response by the Seller (or
failure to respond) shall be the consent required by Section 2.3 of the
Servicing Agreement. The Buyer will keep the Seller informed on a reasonable
basis of the progress in implementing such Recovery plan. Upon completion of the
Recovery plan, the Buyer shall be entitled to request payment from the Seller
for the Losses associated with the Defaulted Receivable under this
Section 5(b)(3). Not more often than monthly, the Buyer will deliver to the
Seller in writing a schedule showing the amount of any Losses claimed and
reasonable detail showing how such Losses were computed, including identifying
each Defaulted Receivable and the underlying Past Due Lease or VenCore
Receivable, and certifying that all applicable Recoveries have been accounted
for. During the thirty-day period after the Seller receives any such schedule,
the Buyer shall make available at the Seller’s request all books, records and
personnel reasonably necessary for the Seller to confirm the amounts set forth
in such schedule, and the Seller shall notify the Buyer during such thirty-day
period of any objections to such schedule. If the Seller has no such objections,
the Seller shall pay the amount of the Losses to the Buyer not later than the
thirty-fifth (35th) day after receiving the schedule. If the Seller has such
objections, then the parties shall negotiate in good faith for a period of at
least thirty days to resolve the differences, and absent a resolution, the
parties shall be free to pursue whatever remedies are otherwise available. Upon
payment of a Loss by the Seller, the Buyer shall immediately assign to the
Seller all of the Buyer’s interest in the Defaulted Receivable and related
Finance Lease Equipment (to the extent of the

 

26



--------------------------------------------------------------------------------

related Loss paid by the Seller) and, at the election of the Seller, such
Defaulted Receivable shall thereafter be an “Alfa Lease” under the Servicing
Agreement, and the Buyer shall be obligated to service such Defaulted Receivable
according to the terms of the Servicing Agreement. To the extent that there is
any subsequent Recovery with respect to such Defaulted Receivable under the
Servicing Agreement or otherwise, the amount of such Recovery shall be paid to
the Seller when it is received and the Recourse Pool will be increased by an
amount equal to 72% of such Recovery (after deducting the attorneys’ fees and
other collections expenses of the Buyer that are reimbursed by the Seller
pursuant to the Servicing Agreement).

(c) Indemnification Provisions for Benefit of the Seller.

(1) In the event the Buyer breaches (or in the event any third party alleges
facts that, if true, would mean the Buyer has breached) any of its
representations, warranties, and covenants contained in this Agreement, provided
that the Seller, promptly after learning of such breach, makes a written claim
for indemnification against the Buyer pursuant to Section 10(h) below
(specifying the breach in reasonable detail) within five (5) years after the
Closing Date and the Buyer fails to cure such breach within 30 days after the
Buyer’s receipt of such written claim for indemnification, then the Buyer agrees
to indemnify the Seller from and against the entirety of any Adverse
Consequences the Seller may suffer through and after the date of the claim for
indemnification resulting from, arising out of, relating to, in the nature of,
or caused by the breach (or the alleged breach).

(2) The Buyer agrees to indemnify the Seller from and against the entirety of
any Adverse Consequences the Seller may suffer resulting from, arising out of,
relating to, in the nature of, or caused by any Assumed Liability.

(d) Matters Involving Third Parties.

(1) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 5, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.

(2) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 15 days after the Indemnified Party has
given notice of the

 

27



--------------------------------------------------------------------------------

Third Party Claim that the Indemnifying Party will indemnify the Indemnified
Party from and against the entirety of any Adverse Consequences the Indemnified
Party may suffer resulting from, arising out of, relating to, in the nature of,
or caused by the Third Party Claim), (B) the Indemnifying Party provides the
Indemnified Party with evidence reasonably acceptable to the Indemnified Party
that the Indemnifying Party will have the financial resources to defend against
the Third Party Claim and fulfill its indemnification obligations hereunder,
(C) the Third Party Claim involves only money damages and does not seek an
injunction or other equitable relief, (D) settlement of, or an adverse judgment
with respect to, the Third Party Claim is not, in the good faith judgment of the
Indemnified Party, likely to establish a precedential custom or practice
materially adverse to the continuing business interests of the Indemnified
Party, and (E) the Indemnifying Party conducts the defense of the Third Party
Claim actively and diligently.

(3) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 5(d)(2) above, (A) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim, (B) the Indemnified Party will not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of the Indemnifying Party
(not to be withheld unreasonably), and (C) the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnified
Party (not to be withheld unreasonably).

(4) In the event any of the conditions in Section 5(d)(2) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Party will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorneys’ fees
and expenses), and (C) the Indemnifying Party will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 5.

(e) Other Indemnification Provisions. Each Party’s sole and exclusive remedy for
any breach of this Agreement by the other Party shall be the provisions in
Section 5; provided, however, that nothing herein shall limit in any way any
Party’s remedies in respect of fraud by the other Party in connection herewith
or the transactions contemplated hereby, or the rights of a Party to such
equitable remedies as may be available in respect of fraud. Each Party shall use
commercially reasonable efforts to mitigate, reduce or eliminate the amount of
any Adverse Consequences to such Party.

 

28



--------------------------------------------------------------------------------

6. Pre-Closing Covenants. The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing.

(a) General. Each of the Parties will use its reasonable best efforts to take
all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 7 below).

(b) Notices and Consents. Without limiting the generality of Section 6(a), the
Buyer shall cause its Affiliates to use their reasonable best efforts to obtain
as quickly as possible the Buyer Affiliate Regulatory Approvals and to provide
the Seller with information reasonably requested by the Seller from time to time
regarding the status of such approvals. The Seller will use its reasonable best
efforts to obtain the third party consents identified in Schedule 7; provided,
however, that with respect to the three third party consents needed in order for
the Seller to enter into the Subservicing Agreement, the Seller and the Buyer
agree to use commercially reasonable efforts to negotiate and enter into any
intercreditor or similar agreement(s) requested by such third parties in
connection with the Lockbox Account (as defined in the Servicing Agreement). The
Parties acknowledge that the Seller may undertake to terminate all of its
Inactive Master Leases, and that none of the Inactive Master Leases will be
assigned to the Buyer. As soon as practicable after the date hereof, each of the
Seller and the Buyer shall make its necessary filing under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), and use
commercially reasonable efforts to obtain approval thereof, and the Seller and
the Buyer shall promptly notify the other party of any notices or communications
from any governmental authority with respect to such filings.

(c) Operation of Business. With respect to the OFC Business, the Seller will not
engage in any practice, take any action, or enter into any transaction outside
the Ordinary Course of Business. The Buyer will take actions necessary to ensure
that the Seller does not remain liable under the Office Lease after the Closing
Date, including providing the landlord with a guaranty made by the Buyer’s
Affiliate, MidCountry Financial Corp. The Seller shall cooperate with the Buyer
at the Buyer’s request to obtain consents from the Perfect Pay Counterparties to
modifications to the Perfect Pay Agreements as desired by the Buyer, but such
modifications and consents shall not be conditions to the Closing.

(d) Preservation of Business. With respect to the OFC Business, the Seller will
(i) keep its business and properties substantially intact, including its present
operations, physical facilities, working conditions, and relationships with
lessors, licensors, suppliers, customers, and employees and (ii) continue to
perform its obligations under the Finance Leases and the Perfect Pay Agreements
arising prior to the Closing, including the timely filing of returns for and
payment of all related property and sales, use and other applicable Taxes.

 

29



--------------------------------------------------------------------------------

(e) Access. The Seller will permit representatives of the Buyer, at the Buyer’s
expense, to have reasonable access to all premises, properties, personnel,
books, records (including Tax records), contracts, and documents of or
pertaining to the OFC Business at all reasonable times during the Seller’s
normal business hours, provided that Buyer provides Seller advance notice and
conducts itself in a manner that does not interfere with the normal operations
of the Seller’s business.

(f) Notice of Developments. Each Party will give prompt written notice to the
other Party of any material adverse development causing a breach of any of its
own representations and warranties in Section 3 and Section 4 above. No
disclosure by any Party pursuant to this Section 6(f), however, shall be deemed
to amend or supplement the Disclosure Schedule or to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant.

(g) Transferred Employees. The Buyer, or one of its Affiliates, will offer to
employ, in a comparable job effective on the Closing Date, each of the
Transferred Employees who is an employee of the Seller’s Affiliate, Alfa Mutual
Insurance Company, immediately prior to the Closing. With respect to each
Transferred Employee who accepts the Buyer’s employment offer, the Buyer (or its
applicable Affiliate) will (1) grant such Transferred Employee credit for all
service with the Seller and its Affiliates prior the Closing Date for purposes
of eligibility and vesting (but not benefit accrual) under the Buyer’s (or its
applicable Affiliate’s) employee benefit plans, including vacation, sick pay,
and profit sharing and pension plans, (2) waive any pre-existing condition
exclusion and actively-at-work requirements for purposes of Buyer’s medical
insurance plan, provided that Buyer receives a certificate of at least 12 months
of creditable coverage for each such Transferred Employee and each such
Transferred Employee is not disabled on the Closing Date, and (3) waive any
pre-existing condition exclusion for purposes of Buyer’s disability insurance
plan, to the extent of prior coverage provisions. With respect to part-time
employees, all of the foregoing is subject to the eligibility provisions of the
Buyer’s employee benefit plans, medical insurance plan and disability insurance
plan.

7. Conditions to Obligation to Close.

(a) Conditions to Obligation of the Buyer. The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(1) the representations and warranties set forth in Section 3 above shall be
true and correct in all material respects at and as of the Closing Date;

(2) the Seller shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

(3) the Seller (with cooperation from the Buyer as set forth in Section 6) shall
have procured all of the consents specified in Schedule 7;

 

30



--------------------------------------------------------------------------------

(4) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement,
(B) cause any of the transactions contemplated by this Agreement to be rescinded
following consummation or (C) affect materially and adversely the right of the
Buyer to own the Acquired Assets and operate the former business of the Seller;

(5) the Seller shall have delivered to the Buyer a certificate to the effect
that each of the conditions specified above in Section 7(a)(1)-(4) is satisfied
in all respects;

(6) the Seller shall have executed and delivered to the Buyer all instruments
and documents required to be delivered under Section 2(g)(3) above;

(7) all actions to be taken by the Seller in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be in accordance with the terms of this Agreement or otherwise reasonably
satisfactory in form and substance to the Buyer;

(8) The Buyer’s Affiliates shall have obtained the Buyer Affiliate Regulatory
Approvals; and

(9) All governmental authority approvals for the HSR Act filings described in
Section 6(b) shall have been obtained, or the applicable waiting period under
the HSR Act shall have expired or been terminated.

The Buyer may waive any condition specified in this Section 7(a) if it executes
a writing so stating at or prior to the Closing.

(b) Conditions to Obligation of the Seller. The obligation of the Seller to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(1) the representations and warranties set forth in Section 4 above shall be
true and correct in all material respects at and as of the Closing Date;

(2) the Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

 

31



--------------------------------------------------------------------------------

(3) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement,
(B) cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, or (C) affect materially and adversely the amount or
character of the Retained Liabilities or Seller’s business other than the OFC
Business (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);

(4) there shall have occurred no material adverse change in the assets, results
of operations or financial condition of the Buyer, and no event that would be an
“Event of Default” under the terms of the Seller Financing Documents;

(5) the Buyer shall have delivered to the Seller a certificate to the effect
that each of the conditions specified above in Section 7(b)(1)-(4) is satisfied
in all respects;

(6) the Buyer shall have executed and delivered to the Seller all instruments
and documents required to be delivered under Section 2(g)(4) above;

(7) the Seller (with cooperation from the Buyer as set forth in Section 6) shall
have procured all of the consents specified in Schedule 7;

(8) all actions to be taken by the Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be in accordance with the terms of this Agreement or otherwise reasonably
satisfactory in form and substance to the Seller; and

(9) All governmental authority approvals for the HSR Act filings described in
Section 6(b) shall have been obtained, or the applicable waiting period under
the HSR Act shall have expired or been terminated.

The Seller may waive any condition specified in this Section 7(b) if it executes
a writing so stating at or prior to the Closing.

8. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing.

(a) General. If at any time after the Closing any further action is necessary or
desirable to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party reasonably may request, all the
sole cost and expense of the requesting Party (unless

 

32



--------------------------------------------------------------------------------

the requesting Party is entitled to indemnification therefor under Section 5
above). The Seller acknowledges and agrees that from and after the Closing the
Buyer will be entitled to possession of all documents, books, records (including
Tax records), agreements, and financial data that is part of the Acquired
Assets; provided, however, that the Seller shall be entitled to retain copies of
any and all such materials; and provided, further, that the Buyer shall retain
all such materials for not less than seven years after the Closing and, during
such period, the Seller shall have the right, at its expense, to access and made
copies of such materials for any reasonable business purpose upon reasonable
notice to the Buyer. After Closing, the Buyer will cause its employees to
cooperate on a timely basis with the Seller in providing to the Seller
financial, tax and other information about the OFC Business that the Seller
shall reasonably request in order to complete the Seller’s reporting obligations
regarding the period up to and including the Closing Date.

(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction occurring, arising or relating
to any time on or prior to the Closing Date involving the Seller, each of the
Parties will cooperate with the other Party and its counsel as may be reasonably
requested, including by making available its personnel, and providing such
testimony and access to its books and records as shall be necessary in
connection with the prosecution, contest or defense, all at the sole cost and
expense of the prosecuting, contesting or defending Party (unless the
prosecuting, contesting or defending Party is entitled to indemnification
therefor under Section 5 above).

(c) Transition. For a period of not less than three (3) years after the Closing
Date, with respect to the OFC Business, the Seller will not take any action that
is designed or intended to have the effect of discouraging any lessor, licensor,
customer, supplier, or other business associate of the Seller from maintaining
the same business relationships with the Buyer after the Closing as it
maintained with the Seller prior to the Closing, except as may incidentally
occur as the result of the Seller’s Ordinary Course of Business. The Seller will
refer to the Buyer all customer inquiries relating to the OFC Business from and
after the Closing.

(d) Confidentiality. Subject to Section 8(a) above, the Seller will treat and
hold as confidential all of the Confidential Information, and refrain from using
any of the Confidential Information except in connection with this Agreement. In
the event that the Seller is requested or required (by oral question or request
for information or documents in any legal proceeding, interrogatory, subpoena,
civil investigative demand, or similar process) to disclose any Confidential
Information, the Seller will notify the Buyer promptly of the request or
requirement so that the Buyer may seek an appropriate protective order or waive
compliance with the provisions of this Section 8(d). If, in the absence of a
protective order or the receipt of a waiver hereunder, the Seller is, on the
advice of counsel, compelled to disclose any Confidential Information to any
tribunal or else stand liable for contempt, it may disclose the Confidential
Information to the tribunal; provided, however, that the disclosing party shall
use its best efforts

 

33



--------------------------------------------------------------------------------

to obtain, at the request and the expense of the Buyer, an order or other
assurance that confidential treatment will be accorded to such portion of the
Confidential Information required to be disclosed as the Buyer shall designate.

(e) Payments Meant for the Buyer. If the Seller receives any payments (including
rents and insurance proceeds) that are part of the Acquired Assets, it will
remit such payments to the Buyer within five (5) Business Days of receipt.

(f) Payments Meant for the Seller. If the Buyer receives any payments (including
rents and insurance proceeds) that relate to the OFC Business and are not part
of the Acquired Assets, it will remit such payments to the Seller within five
(5) Business Days of receipt.

(g) Use of the Seller’s Name. Subject to the terms of the Servicing Agreement
and Subservicing Agreement, and notwithstanding any provision of this Agreement
to the contrary, and for the avoidance of doubt, under no circumstances shall
Buyer or any of its Affiliates use or have the right to use the name “Alfa,” the
domain name “alfa-ins.com,” any derivation thereof, and any related trademarks
and service marks.

(h) Use of the Name “OFC”. Neither the Seller nor any of its Affiliates shall
use the name “OFC,” except to the extent that such name appears on Excluded
Leases or with respect to Retained Liabilities of the OFC Business.

9. Termination.

(a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:

(1) the Buyer and the Seller may terminate this Agreement by mutual written
consent at any time prior to the Closing;

(2) the Buyer may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing (A) in the event the Seller has breached
any material representation, warranty, or covenant contained in this Agreement
in any material respect, the Buyer has notified the Seller of the breach, and
the breach has continued without cure for a period of 30 days after the notice
of breach or (B) if the Closing shall not have occurred on or before August 31,
2005, by reason of the failure of any condition precedent under Section 7(a)
hereof (unless the failure results primarily from the Buyer itself breaching any
representation, warranty, or covenant contained in this Agreement or the failure
results from Force Majeure); and

(3) the Seller may terminate this Agreement by giving written notice to the
Buyer at any time prior to the Closing (A) in the event the Buyer has breached
any material representation, warranty, or covenant contained in this Agreement
in any

 

34



--------------------------------------------------------------------------------

material respect, the Seller has notified the Buyer of the breach, and the
breach has continued without cure for a period of 30 days after the notice of
breach or (B) if the Closing shall not have occurred on or before August 31,
2005, by reason of the failure of any condition precedent under Section 7(b)
hereof (unless the failure results primarily from the Seller itself breaching
any representation, warranty, or covenant contained in this Agreement or the
failure results from Force Majeure).

(b) Effect of Termination. If any Party terminates this Agreement pursuant to
Section 9(a) above, all rights and obligations of the Parties hereunder shall
terminate without any Liability of any Party to any other Party (except for any
Liability of any Party then in breach).

10. Miscellaneous.

(a) Survival of Representations and Warranties. All of the representations and
warranties of the Parties in this Agreement shall survive the Closing (even if
the damaged Party knew or had reason to know of any misrepresentation or breach
of warranty at the time of Closing) and continue in full force and effect for a
period of five (5) years from the Closing Date.

(b) Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval of the other
Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its publicly traded securities (in which case the
disclosing Party will use its best efforts to advise the other Party prior to
making the disclosure).

(c) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

(d) Entire Agreement. This Agreement (including the documents referred to herein
and the Confidentiality Agreement) constitutes the entire agreement between the
Parties and supersedes any prior understandings, agreements, or representations
by or between the Parties, written or oral, to the extent they relate in any way
to the subject matter hereof.

(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided, however, that the Buyer may (i) assign any or all
of its rights and interests hereunder to one or more of its Affiliates and
(ii) designate one or more of its Affiliates to perform its obligations
hereunder (in any or all of which cases the Buyer nonetheless shall remain
responsible for the performance of all of its obligations hereunder).

 

35



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(h) Notices. Any notice or other communication to be given hereunder shall be in
writing and shall be deemed sufficient when (i) mailed by United States
certified mail, return receipt requested, (ii) mailed by overnight express mail,
(iii) sent by facsimile or telecopy machine, followed by confirmation mailed by
first-class mail or overnight express mail, or (iv) delivered in person, at the
address set forth below, or such other address as a Party may provide to the
other in accordance with the procedure for notices set forth in this Section:

If to the Seller:

Alfa Financial Corporation.

2108 East South Boulevard

Montgomery, Alabama 36191

Attention: Al Schellhorn

Telephone: 334-613-4722

Telecopy: 334-394-3184

and

Alfa Financial Corporation.

2108 East South Boulevard

Montgomery, Alabama 36191

Attention: Gordon Carter, Esq.

Telephone: 334-613-4434

Telecopy: 334-394-3114

with a copy (which shall not constitute notice) to:

Alston & Bird LLP

1201 W. Peachtree Street

Atlanta, Georgia 30309

Attention: Susan Wilson, Esq.

Telephone: 404-881-7974

Telecopy: 404-881-4777

 

36



--------------------------------------------------------------------------------

If to the Buyer:

OFC Servicing Corporation.

201 Second Street, Suite 950

Macon, GA 31201

Attention: Robert F. Hatcher

Telephone: 478-746-8222

Telecopy: 478-746-8005

with a copy (which shall not constitute notice) to:

Richard A. Hills, Jr.

Executive Vice President and General Counsel

MidCountry Financial Corp.

1201 West Peachtree Street, Suite 3500

Atlanta, GA 30309

Telephone: 404-888-7419

Telecopy: 404-870-4874

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Georgia without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Georgia or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Georgia.

(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Buyer and
the Seller. No waiver by any Party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(l) Expenses. The Buyer and the Seller will bear their own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby, except as expressly set forth in the
Seller Financing Documents.

(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this

 

37



--------------------------------------------------------------------------------

Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. Any
reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The word “including” shall mean including
without limitation. Whenever the singular is used herein, the same shall include
the plural, and whenever the plural is used herein, the same shall include the
singular, as appropriate. Nothing in the Disclosure Schedule shall be deemed
adequate to disclose an exception to a representation or warranty made herein
unless the Disclosure Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. Without
limiting the generality of the foregoing, the mere listing (or inclusion of a
copy) of a document or other item shall not be deemed adequate to disclose an
exception to a representation or warranty made herein (unless the representation
or warranty has to do with the existence of the document or other item itself).
The Parties intend that each representation, warranty, and covenant contained
herein shall have independent significance. If any Party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant. Certain
defined terms appear in bold print throughout this Agreement for the purpose of
the reader’s convenience, and such bold print shall not affect in any way the
meaning or interpretation of this Agreement.

(n) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

(o) Specific Performance. Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Party shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter, in addition to any other remedy to which it may be entitled, at law or
in equity.

*****

[Signature Page Follows.]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

 

“Seller” ALFA FINANCIAL CORPORATION By:  

/s/ Jerry A. Newby

Name:   Jerry A. Newby Title:   President and Chief Executive Officer “Buyer”
OFC SERVICING CORPORATION By:  

/s/ Richard A. Hills, Jr.

  Richard A. Hills, Jr., Vice President

 

39



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A   Form of Loan and Security Agreement with exhibits Exhibit B   Form
of Servicing Agreement Exhibit C   Form of Subservicing Agreement Exhibit D  
Form of Assignment and Assumption Agreement Exhibit E-1 to E-4   Form of Office
Lease Assignment Exhibit F   Form of Bill of Sale Exhibit G   Form of Deed of
Trademark Assignment Exhibit H-1 to H-4   Form of Software License Assignment

LIST OF SCHEDULES

 

Schedule 1.1   Contract Trial Balance Schedule 1.2   FF&E Schedule 1.3   Other
Receivables Schedule 1.4   Past Due Leases Schedule 1.5   Pending Leases
Schedule 1.6   Perfect Pay Counterparties Schedule 1.7   Pre-Funded Leases
Schedule 1.8   Prepaid Expenses Schedule 1.9   Reserve Listing Schedule 1.10  
Seller Intellectual Property Schedule 1.11   Transferred Employees Schedule 1.12
  UNL Leases Schedule 1.13   Vehicle Leases Schedule 1.14   VenCore Receivables
Schedule 2   Settlement Statement Schedule 5   Recourse Pool Schedule 7  
Consents Required for Closing Disclosure Schedule: Section 3(c)   Consents
Section 3(j)   Seller Intellectual Property Section 3(l)   Litigation

 

40